Citation Nr: 1645811	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  16-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 2014, for the award of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than August 25, 2014, for the award of service connection for bilateral hearing loss.  

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to service connection for sarcoidosis.  

6.  Entitlement to service connection for residuals of thoracotomy.  

7.  Entitlement to service connection for neuropathy.  

8.  Entitlement to service connection for left ankle disability.

REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A hearing before the undersigned Veterans Law Judge was held in August 2016.  The Veteran submitted additional evidence following the hearing with a waiver of Agency of Original Jurisdiction (AOJ) review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for sarcoidosis, residuals of thoracotomy, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the August 2016 hearing before the undersigned, and prior to the promulgation of a decision on the merits in this appeal, the Veteran requested a withdrawal of the issues of entitlement to increased ratings for hearing loss and tinnitus, as well as an effective date earlier than August 25, 2014, for the award of service connection for bilateral hearing loss.

2.  The Veteran initially filed a VA 21-526EZ, claiming service connection for tinnitus on August 25, 2014, and service connection was awarded in the decision on appeal as of that date.  

3.  No neuropathy manifested during active duty service or the first post-service year, nor is such a disability otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased (compensable) rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an effective date earlier than August 25, 2014, for the award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  An effective date earlier than August 25, 2014, for the grant of service connection for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).
5.  Neuropathy was not incurred during service, and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals 2, 3 and 4

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal for the issues of entitlement to increased ratings for bilateral hearing loss, tinnitus and an effective date earlier than August 25, 2014, for the award of service connection for bilateral hearing loss, at his August 2016 hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by the August 2014 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims for service connection for neuropathy and an earlier effective date for the grant of service connection for tinnitus.  Service treatment records, lay statements, VA treatment records, as well as identified private treatment records have been associated with the evidentiary record.  

While the Veteran was afforded a VA examination for tinnitus in November 2014, examinations are not pertinent to earlier effective date claims.  The Veteran was not provided examination with respect to the claim of service connection for neuropathy.  The Veteran has stated essentially that he believes he has neuropathy that is related to service.  However, these statements are in direct conflict with the medical evidence of record.  The Veteran's service treatment records are silent for any complaints or findings of neuropathy, and post service VA and private records reflect that neuropathy manifested many years following service and is unequivocally linked to nonservice-connected diabetes mellitus, type II.  The Board finds that there is no competent and credible evidence of record showing an in-service event, injury, or disease.  As such, VA had no duty to provide a VA examination as to the neuropathy claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence pertinent to the claims being decided, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to claims being decided is required to comply with the duty to assist.

III.  Effective date for Tinnitus

The effective date of an award of compensation based on an original claim for service connection will generally "be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2015); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  Such now requires that claims be made on specific claim form prescribed by the Secretary, effectively eliminating informal claims.  However, prior to March 24, 2015, which is the time relevant time period in this appeal, "any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2014).

The mere existence of medical records generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit.  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Likewise, the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999).

The Veteran filed his VA 21-526EZ claiming service connection for tinnitus on August 25, 2014, more than a year following his separation from service.  The November 2014 rating decision on appeal awarded service connection for tinnitus and assigned an effective date of August 25, 2014.  At his hearing before the undersigned, the Veteran's attorney stated that he was not going to take testimony on this issue because the Veteran was granted benefits under the Fully Developed Claim program, and as such he was entitled to an effective date one year prior to the date of claim.  He stated that he would cite to the authority for this theory in a post-hearing memo.  

No additional evidence or argument was received with regard to this issue, and a November 2016 letter from the Veteran's attorney (who works at the same firm as the attorney who attended the hearing) reflects that the Veteran had no additional evidence to submit and the record should be closed.

Prior to the August 25, 2014 claim, the most recent communication from the Veteran to VA was a direct deposit enrollment form received in April 2001.  No other correspondence was received between April 2001 and August 2014.

The first correspondence received from the Veteran in which he reported experiencing tinnitus was his August 25, 2014 claim.

As explained above, the effective date of an award for service connection "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  In this case, the Veteran's application for service connection for tinnitus was stamped as received on August 25, 2014.  No formal or informal claim for service connection for tinnitus was received by VA prior to that date.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to an earlier effective date.

The Board finds no support under controlling law and regulation for the attorney's argument that the Veteran is entitled to an effective date one year prior to August 25, 2014 because he filed a Fully Developed Claim.  

The Board also acknowledges that the Veteran did report in July 2014 VA audiology treatment that he had a history of intermittent tinnitus.  In that regard, the Board acknowledges that even if the Veteran were treated for tinnitus at that time, "medical records generally cannot be construed as an informal claim."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

Therefore, in light of the above, the Board concludes that an effective date prior to August 25, 2014 for the award of service connection for tinnitus is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

IV.  Service Connection for Neuropathy

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system are among the listed conditions, subject to a one year presumptive period. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has a current diagnosis of neuropathy.  He urges that it is related to service.  He clarified at his hearing that he does not believe his neuropathy is due to a service-connected disability, and, indeed, the record does not suggest that to be the case.  Rather, the record is replete with reference to the fact that his current neuropathy is a consequence of his diabetes mellitus, type II, for which he is not service connected.  VA treatment records dated in September 2014 note neurological complications, and those dated in September 2015 reflect diabetes mellitus with associated peripheral neuropathy.  Also, treating physician R.P.S., M.D., notes diabetes with neurological complications in December 2015.  

Service treatment records do not reflect any findings of neuropathy.  In fact, the record does not show findings of neuropathy prior to 2014.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of whether there is a current neuropathy that may be related to service is the 2014 and 2015 VA treatment records showing that the current neuropathy is in fact due to diabetes.  No neuropathy was present during the one-year presumptive period following service that would allow for service connection pursuant to 38 C.F.R. §§ 3.307, 3.309.  Also, there is no medical evidence suggesting that the current neuropathy is related to service, and it was not present in service or for years thereafter.  

Further, there is no persuasive evidence supporting the contention that the Veteran has current neuropathy due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology or diagnosis of neuropathy is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In sum, the evidence deemed most probative by the Board (the 2014 and 2015 treatment records discussed above) establishes that the current neuropathy is due to nonservice-connected disability of diabetes.  The Veteran's assertions that there is neuropathy related to service are of less probative value for the reasons explained in the preceding paragraph.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

The appeal for an effective date earlier than August 25, 2014, for the award of service connection for bilateral hearing loss is dismissed.  

The appeal for a compensable disability rating for bilateral hearing loss is dismissed.  

The appeal for a disability rating in excess of 10 percent for tinnitus is dismissed.

An effective date earlier than August 25, 2014 for the award of service connection for tinnitus is denied.  

Service connection for neuropathy is denied.  


REMAND

Remand is necessary prior to analyzing the merits of the remaining claims of service connection for sarcoidosis, residuals of thoracotomy, and a left ankle disability.  

The Veteran testified that he believes his current respiratory problems are related to his sarcoidosis which is in turn due to his exposure to asbestos in the Navy.  He submitted a private medical opinion indicating the examiner's belief that his current respiratory problems were manifestations of sarcoidosis due to asbestos exposure onboard two ships.  The opinion indicated that the Veteran's job as a machinist mate would have put him in close proximity to the boiler room and asbestos.  However, this report also contains information clearly from another Veteran, as it indicates Vietnam-era service in one portion of the report.  

Additionally, the Veteran's complete service personnel records have not been added to the record, and only his DD 214 is of record.  This shows he served onboard the U.S.S. Johnston but does not clearly indicate his duties.  The Board finds that his full service personnel records should be added to the file.  

There is no specific statutory guidance with regard to asbestos related claims, nor has the Secretary promulgated any regulations in regard to such claims.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section 1-Developing Claims for SC for Asbestos Related Diseases does provide guidance.  With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See Dyment v. West, 13 Vet. App. 141, 145 (1999).  The applicable section of the VA Adjudication Procedure Manual M21-1, notes a Veteran's probability of asbestos exposure can be classified by military occupational specialty (MOS).  If an MOS is listed as minimal, probable, or highly probable asbestos exposure should be conceded for the purposes of scheduling an examination.  See M21-1, Part IV, Subpart ii, Chapter 1, I.3.e.

Thus, the claim must be returned to the AOJ in order for determinations to be made as to whether or not military records demonstrate evidence of asbestos exposure during service, whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and whether or not there is a relationship between asbestos exposure and the claimed disease, to include, if warranted, examination.  

As to the left ankle, the Veteran testified to ankle swelling that initially began when he had the thoracotomy in February 1965.  He believes he has a current condition of this nature.  In this regard, records from N.E.S.H. reflect that he was treated for ankle arthralgia for two weeks following the thoracotomy.  More recently, Dr. S. has treated him in October 2015 for left lower extremity abnormalities, to include deep venous thrombosis.  

The Board notes that the claim for entitlement to left ankle disability includes a secondary service connection claim and is inextricably intertwined with the claims of entitlement to service connection for sarcoidosis and residuals of thoracotomy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the left ankle claim must be deferred until the required evidentiary development discussed above is completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records.

2.  Then, conduct all development with regard to asbestos related claims consistent with VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section 1-Developing Claims for SC for Asbestos Related Diseases as to the claims of service connection for sarcoidosis and residuals of thoracotomy.  

3.  Ask the Veteran to identify any additional relevant records and assist with obtaining them, to include any relevant VA treatment records.

4.  After completing the above development to the extent possible, and only if asbestos exposure is conceded, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current lung disability.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.  Identify all current lung disabilities.

b.  Are any of the Veteran's currently diagnosed lung disabilities, to include sarcoidosis and residuals of thoracotomy, related to asbestos exposure?

c.  If not, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed lung disabilities were otherwise etiologically related to active military service (June 1951 to May 1954)? 

Note that a lack of documented treatment or exposure in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions, as well as the private medical opinion, must be considered and weighed in making the determination as to whether a nexus exists.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, readjudicate the issues on appeal, to include the intertwined claim for service connection for the left ankle.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


